  Case 1:19-cv-02152-RGA Document 8 Filed 12/23/19 Page 1 of 3 PageID #: 26



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 MONICA ABBOUD, individually and on
 behalf of all others similarly situated,

                        Plaintiff,                   Case No. 1:19-cv-02152-RGA

 v.                                                  Notice of Voluntary Dismissal As To
                                                       Barclays Bank Delaware
 BARCLAYS BANK DELAWARE, a national
 banking association, and PREMIER UNION
 TRUST, LLC, d/b/a SECOND CHOICE
 HORIZON, a Florida limited liability
 company,

                        Defendants.




      PLEASE TAKE NOTICE that Plaintiff Monica Abboud, pursuant to Rule 41(a)(1) of the

Federal Rules of Civil Procedure, hereby voluntarily dismisses this lawsuit against Defendant

Barclays Bank Delaware (“Barclays”) without prejudice.

      Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

(a) Voluntary Dismissal.

      (1) By the Plaintiff.

      (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66 and any
      applicable federal statute, the plaintiff may dismiss an action without a court order
      by filing:

      (i) a notice of dismissal before the opposing party serves either an answer or a motion
      for summary judgment; or

      (ii) a stipulation of dismissal signed by all parties who have appeared.

      (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is without
      prejudice. But if the plaintiff previously dismissed any federal- or state-court action
      based on or including the same claim, a notice of dismissal operates as an
      adjudication on the merits.



                                                 1
  Case 1:19-cv-02152-RGA Document 8 Filed 12/23/19 Page 2 of 3 PageID #: 27



     In this case, Barclays has neither answered Plaintiff’s Complaint nor served a motion for

summary judgment. In addition, no class has been certified in this matter so Rule 23’s exceptions

do not apply. Likewise, this case does not involve any Receiver so as to implicate Rule 66.

     Accordingly, Plaintiff hereby dismisses these proceedings without prejudice as to

Defendant Barclays in accordance with Rule 41(a)(1). The claims against Defendant Premier

Union Trust, LLC remain in effect.

                                             Respectfully submitted,

Dated: December 23, 2019                     MONICA ABBOUD, individually and on behalf of
                                             all others similarly situated,


                                             By: _s/        Jared T. Green


                                             Jared T. Green (DE5179)
                                             Seitz, Van Ogtrop & Green, P.A.
                                             222 Delaware Avenue, Suite 1500
                                             Wilmington, DE 19899
                                             jtgreen@svglaw.com
                                             Tel: 302-888-0600
                                             Fax: 302-888-0606

                                             Steven L. Woodrow
                                             swoodrow@woodrowpeluso.com
                                             Patrick H. Peluso
                                             ppeluso@woodrowpeluso.com
                                             Taylor Smith
                                             tsmith@woodrowpeluso.com
                                             Woodrow & Peluso, LLC
                                             3900 East Mexico Ave., Suite 300
                                             Denver, Colorado 80210
                                             Telephone: (720) 213-0675
                                             Facsimile: (303) 927-0809

                                             Attorneys for Plaintiff and the Class




                                                2
  Case 1:19-cv-02152-RGA Document 8 Filed 12/23/19 Page 3 of 3 PageID #: 28




                               CERTIFICATE OF SERVICE

       I, Jared T. Green, an attorney, hereby certify that on December 23, 2019, I served the

above and foregoing papers by causing a true and accurate copy of such paper to be filed with

the Clerk of the Court and transmitted to all counsel of record via the Court’s CM/ECF electronic

filing system.



                                               /s/ Jared T. Green (DE5179)




                                                3
